IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOEL GAUCHE,                           : No. 585 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
JEROME WALSH, SUPERINTENDENT,          :
SCI DALLAS, PA. DEPARTMENT OF          :
CORRECTIONS, MICHAEL POTTEIGER,        :
CHAIRMAN, PA. BOARD OF                 :
PROBATION AND PAROLE,                  :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.